
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2012
			Mr. Cleaver (for
			 himself, Mr. Clarke of Michigan,
			 Ms. Lee of California,
			 Ms. Fudge,
			 Mr. Clay, Mr. Al Green of Texas,
			 Ms. Moore,
			 Mr. Meeks,
			 Ms. Waters,
			 Mr. Jackson of Illinois,
			 Mr. Butterfield,
			 Ms. Clarke of New York,
			 Mr. Richmond,
			 Mr. Rush, Mr. Bishop of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Towns,
			 Ms. Wilson of Florida,
			 Ms. Brown of Florida,
			 Mr. Payne,
			 Mr. Rangel,
			 Ms. Jackson Lee of Texas,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Scott of Virginia,
			 Mr. David Scott of Georgia,
			 Mr. Ellison,
			 Mr. Conyers,
			 Mr. Hastings of Florida,
			 Mr. Lewis of Georgia,
			 Mr. Johnson of Georgia,
			 Mr. Fattah,
			 Ms. Bass of California,
			 Ms. Sewell,
			 Ms. Norton,
			 Mr. Thompson of Mississippi,
			 Mr. Cummings,
			 Mrs. Christensen,
			 Mr. Carson of Indiana,
			 Ms. Edwards,
			 Mr. Clyburn,
			 Ms. Richardson, and
			 Mr. Watt) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Condemning the passage of legislation that
		  would unduly burden an American citizen’s ability to vote and opposing any
		  State election law or proposed legislation that would have a disproportionate
		  impact on vulnerable communities across the country.
	
	
		Whereas dozens of restrictive voting laws have been
			 proposed in several States throughout the country that would reduce the number
			 of voting days, implement stiffer identification requirements, and prevent
			 felons from regaining the ability to vote;
		Whereas in 2011 laws were enacted in 7 States to require
			 voters to present photo identification in order to vote, and an additional
			 State enacted such a law through a ballot initiative;
		Whereas in 2011 legislation was proposed in 12 States to
			 require voters to present proof of citizenship in order to register to vote,
			 and such legislation was enacted successfully in 3 of these States;
		Whereas in 2011 legislation was proposed in 9 States to
			 reduce early voting, and such legislation was enacted successfully in 5 of
			 these States;
		Whereas in 2011 legislation was proposed in 4 States to
			 restrict absentee voting rights;
		Whereas 11 percent of the American population does not
			 have government issued photo identification;
		Whereas 18 percent of Americans between the ages of 18 and
			 24 lack current government issued photo identification, 18 percent of seniors
			 lack valid government issued photo identification, and one out of four
			 African-Americans lack government issued photo identification;
		Whereas felon disenfranchisement disproportionately
			 impacts communities of color;
		Whereas students and people of color are more likely to
			 register at a registration drive and their communities will be most negatively
			 affected by new restrictions on voter registration;
		Whereas there is a lack of evidence that voter fraud is a
			 significant problem;
		Whereas these laws do more to suppress the right to vote
			 than to protect our electoral system and disproportionately harm people from
			 vulnerable communities;
		Whereas historically, people of color have been barred
			 from voting, and passage of restrictive voting laws is reminiscent of the Jim
			 Crow era poll taxes and literacy tests that disenfranchised thousands of
			 African-Americans; and
		Whereas the right to vote should continue to be protected
			 as a fundamental right: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 For the People Voter Protection Initiative.
		2.Condemning
			 passage of legislation that would unduly burden the ability of citizens to
			 voteThe House of
			 Representatives—
			(1)condemns the passage of legislation that
			 would unduly burden an American citizen’s ability to register and vote;
			 and
			(2)opposes any State
			 election law or proposed legislation that would have a disproportionate impact
			 on vulnerable communities across the country.
			
